NO.  07-10-0371-CV
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
12, 2010
                                            ______________________________
 
 
                                                  IN RE ANASTACIO VASQUEZ, 
                                                                                                            Relator
 
                                            ______________________________
 
                                       Original
Proceeding for Writ of Mandamus
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Pending before this court is the application of Anastacio Vasquez for a writ of mandamus. He requests that
we “compel the Lamb County 154th District Court to order Lamb County
Stephanie Chester District Clerk to send relator the
transcriptions of the Court Reporter’s notes of relator’s
first and second trials under the same cause number 2932.”   We deny the application for the following
reason. 
First, to
the extent that Vasquez asks us to order the district court to order the district
clerk to send him transcriptions of his trials, we cannot.   When a trial court has yet to act on a
matter, authority entitles us only to order the court to act; it does not allow
us to order it to make a particular decision. 
O'Donniley v. Golden, 860 S.W.2d
267, 269 (Tex. App.–Tyler 1993,
orig. proceeding).   Thus, we
cannot direct the trial court to grant Vasquez' motion allegedly pending in the
district court.
Second,
Vasquez cites us no authority illustrating that the district court clerk is
required to forward the aforementioned records to him or that the district
court has the authority to so order the clerk. 
Thus, he has not satisfied his burden to prove his entitlement to
mandamus relief. 
Accordingly,
the application for writ of mandamus pending before this 
court is denied.
Brian Quinn 
Chief Justice